PER CURIAM.
Robert Potchen was convicted, after a jury trial, of several offenses including armed burglary of a structure with a firearm (count II) and aggravated assault with a firearm (count V). We affirm as to all issues raised on appeal except one. We conclude that the trial court erred in imposing consecutive mandatory minimum sentences on counts II and V. See, e.g. , Walton v. State , 208 So.3d 60, 64 (Fla. 2016) (reiterating that consecutive sentencing of mandatory minimum imprisonment terms for multiple firearm offenses is impermissible if offenses arose from same criminal episode and firearm was merely possessed but not discharged).
On remand, the trial court shall order the mandatory minimum sentences imposed on counts II and V to run concurrently.
*246AFFIRMED, in part; REVERSED, in part; and REMANDED.
EVANDER, BERGER and EDWARDS, JJ., concur.